      Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
        Plaintiffs,
                                                     Division 1
 v.                                                  Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


               MEMORANDUM IN SUPPORT OF OPDA’S MOTION
             FOR SUMMARY JUDGMENT ON RENATA SINGLETON’S
         PRESCRIBED CLAIMS THAT DO NOT INVOLVE “DA SUBPOENAS”

       Defendant Jason R. Williams, in his official capacity as Orleans Parish District Attorney

(“OPDA”), through undersigned counsel, respectfully submits this memorandum in support of

OPDA’s motion seeking summary judgment dismissing several of Renata Singleton’s claims

against OPDA based on prescription. Although OPDA believes that Ms. Singleton’s claims lack

merit, the present motion concerns prescription only and does not seek a ruling on the merits.

       Ms. Singleton asserts First Amendment and abuse-of-process claims against OPDA based

on her appearance at the District Attorney’s Office, and subsequent arrest, on May 29, 2015. These




                                                1
     Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 2 of 7




claims accrued on that day, yet Ms. Singleton did not file suit until October 2017, approximately

two-and-a-half years later. Accordingly, these claims are prescribed and must be dismissed.

                                        BACKGROUND

       Ms. Singleton initially asserted § 1983 claims against OPDA, Graymond Martin, David

Pipes, and Arthur Mitchell under the First, Fourth, and Fourteenth Amendments, alleging wrongful

arrest, compelled speech, and retaliation, along with vague allegations of substantive-due-process

violations. Ms. Singleton also asserted Louisiana state-law claims for fraud and abuse of process.

       Mr. Singleton’s Fourth Amendment claim—her only claim alleging wrongful arrest

pursuant to a material-witness warrant—was dismissed by the Court on the Defendants’ Rule

12(b)(6) motion. See Doc. No. 116 at 31–32. The Court also dismissed Ms. Singleton’s fraud

claim, concluding that she had not relied on misrepresentations contained in any allegedly

unlawful subpoena. See id. at 41–42. As a result, Ms. Singleton’s only remaining claims against

OPDA are § 1983 claims under the First and Fourteenth Amendments and a claim for abuse of

process.1

       Ms. Singleton’s First Amendment claim is based on the allegation that she “was arrested

at the District Attorney’s Office when she refused to speak without the presence of counsel.” See

Doc. No. 67 at 43 (emphasis removed); see also Doc. No. 116 at 24 n.106 (“Plaintiff Singleton

alleges that prosecutors caused her arrest immediately after she refused to answer their questions

during a private meeting.”). Ms. Singleton’s Fourteenth Amendment claim, as construed by this

Court, is limited to the allegation that she received unlawful “subpoenas.” See Doc. No. 116 at 25–




1
  All of Ms. Singleton’s claims against the Individual Defendants have now been dismissed,
through a combination of Rule 12(b)(6) dismissals, summary judgment, and settlement. See Doc.
Nos. 116, 200, 313, 315.


                                                2
     Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 3 of 7




26.2 Finally, Ms. Singleton’s abuse-of-process claim is based on her alleged receipt of unlawful

“subpoenas,” as well the allegation that the Defendants somehow “coopted the material witness

statute” and used a material-witness warrant to secure a “private investigative interview[ ]” with

her. See Doc. No. 52 at ¶ 442; Doc. No. 67 at 51 (alleging that Ms. Singleton was “interrogated by

prosecutors” after a material-witness warrant was issued).

       Thus, it appears that all of Ms. Singleton’s remaining claims are based on two alleged

events: (1) her alleged receipt of two unlawful “subpoenas” on April 21, 2015; and (2) her

appearance and arrest at the Orleans Parish DA’s Office on May 29, 2015. See Doc. No. 52 at

¶¶ 195, 208–213. This motion does not address Ms. Singleton’s claims based on alleged receipt of

unlawful “subpoenas.” Rather, this motion addresses Ms. Singleton’s other claims: her First

Amendment claim for compelled speech and/or retaliation, and her abuse-of-process claim based

on alleged abuse of the material-witness statute. As explained further below, the undisputed

evidence clearly shows that those claims are prescribed and must be dismissed.

                                      LEGAL STANDARD

       Summary judgment must be granted as to all or part of any claim or defense “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(A).

                                          DISCUSSION

       “Section 1983 claims pending in federal courts in Louisiana are subject to a one year statute

of limitations period,” which “commences to run from the day injury or damage is sustained.”


2
  In denying the Defendants’ Rule 12(b)(6) motion in part, the Court held that the Plaintiffs’
allegations of “manufactured ‘subpoenas’ . . . . sufficiently shock the conscience such that they
allege a constitutional violation” under the Fourteenth Amendment. See Doc. No. 116 at 25–26.
However, the Court did not find that any other alleged conduct in this case would “shock the
conscience” and thereby support a Fourteenth Amendment claim.


                                                 3
       Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 4 of 7




Gordon v. James, No. 16-cv-16540, 2017 WL 4311125, at *6 (E.D. La. Sep. 26, 2017) (citing LA.

CIV. CODE art. 3492); see also Doc. No. 116 at 46 (recognizing that Louisiana’s one-year

prescriptive period for personal-injury torts applies to the § 1983 claims in this case). “[T]he statute

of limitations begins to run from the moment the plaintiff becomes aware that he has suffered an

injury or has sufficient information to know that he has been injured.” Helton v. Clements, 832

F.2d 332, 335 (5th Cir. 1987). Similarly, the Louisiana tort of abuse of process is subject to a

liberative prescriptive period of one year, which “commences to run from the day injury or damage

is sustained.” No Drama, LLC v. Caluda, 177 So. 3d 747, 752 (La. App. 5th Cir. 2015). If

“prescription is evident from the face of the pleadings, . . . the plaintiff bears the burden of showing

the action has not prescribed.” Spott v. Otis Elevator Co., 601 So. 2d 1355, 1361 (La. 1992).

I.        First Amendment claim

          As noted above, Ms. Singleton’s First Amendment claim is based on the allegation that,

when she appeared at the District Attorney’s Office on May 29, 2015, she was arrested because

she asserted her right not to speak without counsel present. As an initial matter, this allegation is

completely false. When the police came to Ms. Singleton’s home on the night of May 28, 2015, to

arrest her pursuant to a material-witness warrant issued by Judge Robin Pittman, Ms. Singleton

and her friend (who was also a police officer) persuaded the officers not to arrest her that night

and to allow her to come to the District Attorney’s Office the next morning.3 When Ms. Singleton

appeared at the District Attorney’s Office the following day, she was arrested because there was

an outstanding warrant for her arrest.4 Ms. Singleton would have been arrested regardless of any




3
    See, e.g., Doc. No. 279-3 at 37–43 (Singleton Depo. at 86–92).
4
    See, e.g., Doc. No. 279-4 at 18 (Mitchell Depo. at 270).


                                                   4
       Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 5 of 7




conversation that she had with prosecutors, because prosecutors have no authority to prevent the

execution of a court-issued warrant.

         However, aside from the merits, Ms. Singleton’s First Amendment claim must be

dismissed because it is prescribed. As noted above, the claim is subject to a one-year prescriptive

period. Prescription began to run on May 29, 2015, the day when Ms. Singleton appeared at the

District Attorney’s Office and was arrested. The claim therefore prescribed on May 29, 2016—

almost a year and a half before Ms. Singleton filed suit. There is no reason why the running of

prescription could or would have been delayed; if Ms. Singleton had in fact been compelled to

speak or arrested for refusing to speak, clearly she would have been aware of it at the time it

happened. Moreover, Ms. Singleton testified in her deposition that in June 2015, she believed that

something wrong had been done to her and discussed hiring a lawyer. Ms. Singleton testified that

when she came home from jail, she felt “so violated,” and “like something wasn’t right,” and that

what happened to her was “unfair.”5 Ms. Singleton further testified that on the same day she

appeared before Judge Pittman in criminal court (in June 2015), she met with two directors at her

workplace and told them that she wanted to get a lawyer.6 And Ms. Singleton was in fact

represented by private counsel in connection with the material-witness proceedings. See, e.g., Doc.

No. 52 at ¶ 222.

         Because Ms. Singleton’s First Amendment claim was filed more than one year after the

date when it accrued, it is prescribed and must be dismissed.




5
    See Exhibit 1, Singleton Depo., at 152–153.
6
    See Exhibit 1, Singleton Depo., at 152–153.


                                                  5
      Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 6 of 7




II.    Abuse of process claim (based on material-witness warrant)

       Ms. Singleton also asserts an abuse-of-process claim that is based on alleged “abuse” of

the material-witness statute. Like her First Amendment claim, this claim is premised on her

appearance at the District Attorney’s Office on May 29, 2015. Ms. Singleton contends that

prosecutors “coopted the material witness statute” and used it to obtain a “private investigative

interview[ ]” with her—rather than to secure her appearance in court, as contemplated by the

statute. See Doc. No. 67 at 51. These allegations too are completely false. It was Ms. Singleton

who impeded the proper execution of her material-witness warrant by persuading the police not to

arrest her on the night of May 28, 2015. But for her own improper actions, Ms. Singleton would

have been arrested that night on the material-witness and brought before Judge Pittman without

ever appearing at the District Attorney’s Office or speaking with prosecutors.

       But again, aside from the merits, this claim must be dismissed because it is prescribed. The

tort of abuse of process is subject to a liberative prescriptive period of one year, which “commences

to run from the day injury or damage is sustained.” No Drama, LLC v. Caluda, 177 So. 3d 747,

752 (La. App. 5th Cir. 2015). Prescription began to run on May 29, 2015, the day when Ms.

Singleton was allegedly subjected to an improper “private interview,” and the claim prescribed

almost a year and a half before Ms. Singleton filed suit.

                                         CONCLUSION

       For the reasons set forth above, all of Ms. Singleton’s claims against OPDA other than her

claims based on alleged receipt of unlawful subpoenas—specifically, her First Amendment claim

for compelled speech and/or retaliation and her abuse-of-process claim based on alleged abuse of

the material-witness statute—must be dismissed because they are prescribed.




                                                 6
Case 2:17-cv-10721-JTM-JVM Document 368-2 Filed 04/12/21 Page 7 of 7




                                      /s/ John S. Alford
                                     John S. Alford, 31594
                                     622 Baronne Street
                                     New Orleans, Louisiana 70113
                                     Telephone: (504) 605-3810

                                     Counsel for Jason R. Williams (in his
                                     official capacity as Orleans Parish
                                     District Attorney)




                                 7
